
	
		I
		111th CONGRESS
		1st Session
		H. R. 2501
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Pomeroy (for
			 himself and Mr. Paulsen) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  reasonable cost contracts under Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Cost Contract Extension and Refinement Act of
			 2009.
		2.Extension of
			 reasonable cost contracts
			(a)Extension of
			 period reasonable cost plans can remain in the marketSection 1876(h)(5)(C) of the Social
			 Security Act (42 U.S.C. 1395mm(h)(5)(C)) is amended—
				(1)in clause (ii), by
			 striking January 1, 2010 and inserting January 1,
			 2013; and
				(2)in clause (iii),
			 by striking the service area for the year and inserting
			 the portion of the plan’s service area for the year that is within the
			 service area of a reasonable cost reimbursement contract.
				(b)Extension of
			 period reasonable cost plans can expand their service areaSection 1876(h)(5)(B)(i) of such Act (42
			 U.S.C. 1395mm(h)(5)(B)(i)) is amended to read as follows:
				
					(i)the conditions for prohibiting an
				extension or renewal of a contract under subparagraph (C)(ii) are not
				applicable to such service area at the time of the application;
				and
					.
			3.Application of
			 certain medicare advantage requirements to cost contracts extended or renewed
			 after enactmentSection
			 1876(h) of the Social Security Act (42 U.S.C. 1395mm(h)), as amended by section
			 2, is amended—
			(1)by redesignating
			 paragraph (5) as paragraph (6); and
			(2)by inserting after
			 paragraph (4) the following new paragraph:
				
					(5)(A)Any reasonable cost
				reimbursement contract with an eligible organization under this subsection that
				is extended or renewed on or after the date of enactment of the Medicare Cost
				Contract Extension and Refinement Act of 2009 shall provide that the provisions
				of the Medicare Advantage program under part C described in subparagraph (B)
				shall apply to such organization and such contract in a substantially similar
				manner as such provisions apply to Medicare Advantage organizations and
				Medicare Advantage plans under such part.
						(B)The provisions described in this
				subparagraph are as follows:
							(i)Section 1851(d) (relating to the
				provision of information to promote informed choice).
							(ii)Section 1851(h) (relating to the
				approval of marketing material and application forms).
							(iii)Section 1852(a)(3)(A) (regarding the
				authority of organizations to include mandatory supplemental health care
				benefits under the plan subject to the approval of the Secretary).
							(iv)Section 1852(e) (relating to the
				requirement of having an ongoing quality improvement program and treatment of
				accreditation in the same manner as such provisions apply to Medicare Advantage
				local plans that are preferred provider organization plans).
							(v)Section 1852(j)(4) (relating to
				limitations on physician incentive plans).
							(vi)Section 1854(g) (relating to
				restrictions on imposition of premium taxes with respect to payments to
				organizations).
							(vii)Section 1856(b)(3) (relating to
				relation to State laws).
							(viii)Section 1857(i) (relating to
				Medicare Advantage program compatibility with employer or union group health
				plans).
							(ix)The provisions of part C relating to
				timelines for contract renewal and beneficiary
				notification.
							.
			
